Title: From John Quincy Adams to Abigail Smith Adams, 24 August 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 75.My Dear Mother.
					Boston House, Boston Terrace, Ealing, 24. August 1815.
				
				You will imagine that the place from which I now write you has been thus named by us; but so it was not—We found the names already settled—Ealing is a parish in the immediate neighbourhood of Brentford, that “town of mud”—immortalized in the Poetry of Pope and Swift; and the house in which we reside has been thus named by its proprietor, in honour of a kinsman of his, one Lord Boston, who has no more affinity to my dear Yankey Town of Boston than Alexander the Coppersmith had to Alexander the Great—It is a delightful Country House, just eight miles from Hyde Park Corner, which I hire ready furnished for five guineas a week, while we could not have a house with equal conveniences in London for ten—I have taken it from the first of this Month until New-Years day; and may very possibly keep it longer—At the distance of one mile from us is a School, of two hundred and fifty boys, kept by a Dr: Nicholas, where we have placed our two youngest boys, John and Charles. George remains with us, and I am endeavouring to perform with him the part of the Canon Gil Perez to his nephew of Santillana. The three boys together were more than I could master; and I am often on the point of putting George to school with his Brothers.The last packet that I sent you was charged heavily with his labours—I employed him to copy the two Letters to himself, and one to my father; the originals of which had miscarried, and which you had desired me to send you; together with a duplicate of my Letter to you from Bruxelles, written in January last—All this enclosed with a new one of my own dated 17. July was forwarded by a Son of Dr Dexter’s, and has by this time, I hope, nearly reached you—I have not myself been able to write you again since then; but George has written repeatedly. My dear Father has promised me many days of Leisure in this Country, and when they come I promise to write either to him or to you as often as once a week—In the mean time it is as much as I can possibly accomplish to write once in every Month to you—I have not even effected that to him.Since the date of my last, I have received four Letters from you, of 30. May, 8 and 29. June and 15 July. By the purport of the first it appears to have been brought  by Dr Welsh’s youngest Son, who was named, not for me, but for my father, and whom I shall be happy to see—But the Letter was sent from Mr S. Williams’s to my Office at N. 25. Charles Street, Westminster, and I do not know whether Mr Welsh is at London.Your next, of 8 June was forwarded to me by Dr Eustis, from the Hague—He arrived at Flushing in the Congress Frigate on the 13th: of July, and has been received in his Official character by the King of the Netherlands, on the same spot where in 1782. my Father was received by Their High Mightinesses the States General, and where in 1795 in the first year of Batavian Liberty, I was recognized by a National Convention, a Committee of Public Safety, and General Pichegru, with his guard of Representatives of the French People.—And so, as the Clown in Shakespear says, “the whirligig of Time, brings about his Revenges.”That of 29. June came by the Milo, and was received the day after we came out to this place—Mr Edward Everett and Mr Ticknor had left London about the first of July, for Holland. Mr Everett is now at Göttingen, where I understood from him that he intended to pass a year—I greatly regretted that while those Gentlemen were in London, I was so overwhelmed with business that I found it impossible to take the notice of them which I should have wished; and almost even to see them—This happened not only with regard to them, but to many more of my Countrymen who brought me Letters of Introduction, and of warm recommendation from my personal friends, and from the most respectable Public Characters in every part of the United States—I was scarcely able to return their visits, and several of them I did not even succeed in seeing.From the most important part of this incessant occupation I was relieved, after the signature of the Commercial Convention, which Mr Clay and Mr Gallatin have taken with them to America—But there is an Act of Parliament called the Alien Law, under which no foreigner is permitted to come to England, or reside here, or depart from this Country without a licence from the Alien-Office; and with the exception of sea-faring persons, the Alien-Office gives this licence to come, to stay, or to go, to no foreigner unless he be provided with a Passport from the Minister of his Nation residing here—Neither do they allow any foreigner, of whatever Nation to embark for the United States at a British Port, without a Passport from the Minister of his Nation, endorsed by me—From the day of my reception by the Prince Regent, until that when I came out here, I had scarcely an hour free from Applications for these Passports and Endorsements; or from distressed American Sailors calling upon me for relief—We were cramped up in lodgings for which we paid eight pounds Sterling a week, and where we had scarcely room to lodge in—I had no Office, and for the first Month, no Secretary—I went through all this drudgery myself, until it became physically impossible to get through it We were at the same time looking out for a house, and could find none even comfortable at a rent, less than 500 Guineas a Year. My wife at length discovered this place, which is very small and therefore the better suited to our Circumstances—She engaged it, without my having had time to come and look at it myself—The first time I came into the house was to reside in it, and here I find comfort, and some repose—I hired a private Secretary, (for I have yet no Secretary of Legation) and took a couple of chambers in the neighbourhood of Downing Street and the Alien-Office, where I keep an Office—I go there two or three times a week myself, and the remainder of the time my Secretary attends there to receive and transmit Letters, copy Papers, fill the blanks of Passports, and listen to the complaints of the poor Sailors—This Secretary is a Mr Grubb a Virginian, whom I dare say my father will recollect as having known in France thirty five years ago. He was then flourishing in Youth and Prosperity; but has since been unfortunate, and now with a wife and six Children, even the employment that I give him is a relief to him.—In my rides to and from town, when alone I amuse the hour by reading over again Madame de Sevigné’s Letters; the tittle-tattle of ages long past, and of all tittle-tattle, the most deserving of immortality. She repeatedly tells her daughter that trifling details are as interesting when they concern persons for whom we have an affection as they are tiresome with regard to those who are indifferent to us—This remark is generally just, though Madame de Sevigné herself has furnished the most illustrious exception to her own maxim—She has had the talent of making trifles of detail concerning indifferent persons, interesting—She has made Madame de Grignan the daughter of all woman-kind—But as this art, if not peculiar to herself, is at least the exclusive privilege of her sex, it is upon the faith of her general rule, that I have given you all these details concerning us—They will be interesting to you, and the fireside, and will go no farther.Lastly your Letter of 13 and 15 July was received by me on the 14th: instant—It was a concurrence of extraordinary Circumstances which prevented your receiving Letters from me for so long a time after those by the Fingal—The Neptune was to have sailed, first in April—Then the first and then the 10th: of May—She did indeed sail then, but it was only to come from Havre to Plymouth—Thence she was to sail the first of June—then the 14th:—and then the 25th.—She actually went the 18th: but left Mr Gallatin, Mr Clay and Mr Todd behind. My Letters for you were locked up in Mr Todd’s Trunks, and you will not receive them until he arrives in America. I suppose the first you will receive from me in this Country, will be by the Galen, the departure of which was also delayed from week to week for at least a Month. Since then I have written you by Mr Gallatin, and Mr Dexter, and you will hear from the family by Coll: Trumbull and Commodore Barney—Henceforth I hope we shall despatch a Letter from and to some person of the family almost every week.I have not seen Mr Wiggin; but received the Olive-Branch, which should have been called the Thorn-bush—by Matthew Bramble—Matthew was more afraid of the dissolution of the Union than I was—and I thought I was more afraid of it than any body else—Faction is a concave Glass—It gives a comely figure to distortion, and distortion to a comely figure—The Wise men of the East deal in Politics, as needy gamblers deal in Lottery-tickets—They have neither head nor heart to venture for more than a sixteenth or a thirty-second part of a ticket at a time—But they always will be dabbling in 16ths: and 32ds—If they win a Prize it scarcely betters their Condition, and the more they multiply their chances, the deeper they plunge themselves into ultimate ruin.I send you a newspaper and abstain, not without cause, from all speculation upon European Affairs: with my duty to my father, I remain ever affectionately yours.
				
					A.
				
				
			